DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 23, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Pub Num 2018/0075948) in view of Cleveland et al (Pat Num 4,454,379, herein referred to as Cleveland).  Kobayashi discloses a cable (Figs 1-2), comprising a shielding layer, which reduces EMI (well known in the art) and wherein the input signal of differential mode can be reduced (Paragraph 10).  Specifically, with respect to claim 1, Kobayashi discloses a cable (1, Figs 1-2) comprising a pair (2) of core wires (21, 21),  an insulating layer (22) covering the pair of core wires (21, 21),  a shielding layer (3, 4) covering the insulating layer (22) and an outer insulating layer (6) covering the shielding layer (3, 4), wherein the shielding layer (3, 4) may be a double-layer metal foil (4a, 3, 4a, Paragraph 45) consisting of one insulative layer (3) and two metal layers (4a & 4a, Paragraph 45) on each side of the one insulative layer (3, Paragraph 45).    
	However, Kobayashi doesn’t necessarily disclose the shielding layer is formed by calendaring (claim 1).
	Cleveland teaches a new and improved shielding tape, that may be utilized as an integral element in power and communications cable and placed between the core of 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Kobayashi to comprise the double foil shielding tape being formed by utilizing the calendaring method as taught by Cleveland because Cleveland teaches that such a method provides a new and improved shielding tape, that may be utilized as an integral element in power and communications cable and placed between the core of insulated conductors and the outer jacket material (Col 7, lines 3-9), wherein the shielding tape is made by a well-known method (Cols 5-6, lines 56-68 & 1-15, respectively).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571) 272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
April 8, 2021